                           Case 1:20-cv-00264-NONE-EPG Document 20 Filed 01/04/21 Page 1 of 4


                       1   JAMES T. CONLEY, SBN 224174
                           james.conley@ogletree.com
                       2   JILL L. SCHUBERT, SBN 305252
                           jill.schubert@ogletree.com
                       3   OGLETREE, DEAKINS, NASH,
                           SMOAK & STEWART, P.C.
                       4   500 Capitol Mall, Suite 2500
                           Sacramento, CA 95814
                       5   Telephone:     916-840-3150
                           Facsimile:     916-840-3159
                       6
                           Attorneys for Defendant
                       7   GEORGIA-PACIFIC CORRUGATED LLC, a
                           Delaware limited liability company
                       8

                       9                                   UNITED STATES DISTRICT COURT

                      10                                  EASTERN DISTRICT OF CALIFORNIA

                      11

                      12   SALVADOR AGUAYO, JR.,                               Case No. 1:20-cv-00264-NONE-EPG

                      13                    Plaintiff,                         STIPULATION AND ORDER TO AMEND
                                                                               SCHEDULING ORDER
                      14             vs.

                      15   GEORGIA-PACIFIC CORRUGATED LLC, a
                           Delaware limited liability company, and Does 1
                      16   through 20, inclusive,

                      17                    Defendants.

                      18

                      19             Plaintiff SALVADOR AGUAYO, JR., (“Plaintiff”) and Defendant GEORGIA-PACIFIC

                      20   CORRUGATED LLC (“Defendants”) (Plaintiff and Defendant, collectively “Parties”), hereby

                      21   stipulate and ask the Court to modify the Scheduling Order entered on May 15, 2020 (ECF No. 11)

                      22   in accordance with the stipulated scheduled set forth herein and in light of the good cause set forth

                      23   herein.

                      24             WHEREAS, the Scheduling Order entered on May 15, 2020 set the following deadlines

                      25   and conference dates:

                      26             Nonexpert Discovery Cutoff: January 29, 2021

                      27             Expert Disclosure: March 1, 2021
20cv264.Aguayo.o.
stip.modify.schedul
ing                   28             Rebuttal Expert Disclosure: March 31, 2021
order.NONE.EPG.s
as.docx



                                                  STIPULATION AND ORDER TO AMEND SCHEDULING ORDER
                           Case 1:20-cv-00264-NONE-EPG Document 20 Filed 01/04/21 Page 2 of 4


                       1           Expert Discovery Cutoff: April 30, 2021
                       2           Dispositive Motion Filing Deadline: June 14, 2021
                       3           Pretrial Conf.:         Date: October 12, 2021
                       4                                   Time:8:15 a.m.
                       5                                   Dept: 4
                       6           WHEREAS, the Parties exchanged their Initial Disclosures in April 2020 and thereafter
                       7   promptly and diligently began conducting further written discovery;
                       8           WHEREAS, in July 2020, the Parties agreed to suspend formal discovery to explore the
                       9   possibility of early resolution of this matter;
                      10           WHEREAS, in September 2020, the Parties agreed to participate in mediation and
                      11   Defendant agreed to conduct extensive ESI searches and informally produce documents necessary
                      12   to conduct a productive mediation;
                      13           WHEREAS, Defendant diligently conducted the ESI search and review, but due to the
                      14   volume of the production and necessary redactions to protect proprietary business information, the
                      15   informal production was not completed until December 7, 2020;
                      16           WHEREAS, the Parties have scheduled a mediation with Judge Donald S. Black (Ret.) for
                      17   March 12, 2021;
                      18           WHEREAS, the current discovery deadlines will not provide the Parties sufficient time to
                      19   conduct additional discovery, should the mediation be unsuccessful;
                      20           WHEREAS, the Parties believe that a continuance of all pending dates and deadlines, is in
                      21   the best interests of the Parties and the Court, as it will conserve all resources and ensure that the
                      22   Parties are able to effectively mediate this matter in an attempt to achieve a full and complete
                      23   resolution;
                      24           WHEREAS, for these reasons, good cause exists to extend both the non-expert and expert
                      25   discovery deadlines by 180 days;
                      26           WHEREAS, for these same reasons, the Parties believe that all other pretrial dates and
                      27   deadlines should likewise be extended by at least 180 days to conform the pretrial schedule to the
20cv264.Aguayo.o.
stip.modify.schedul
ing                   28   discovery deadlines;
order.NONE.EPG.s
as.docx

                                                                              2
                                                STIPULATION AND ORDER TO AMEND SCHEDULING ORDER
                           Case 1:20-cv-00264-NONE-EPG Document 20 Filed 01/04/21 Page 3 of 4


                       1          NOW THEREFORE, the Parties, by and through their undersigned counsel, do hereby
                       2   agree and request that the dates and deadlines in the Scheduling Order set forth above be amended
                       3   as follows:
                       4          Nonexpert Discovery Cutoff: July 28, 2021
                       5          Expert Disclosure: August 27, 2021
                       6          Rebuttal Expert Disclosure: September 27, 2021
                       7          Expert Discovery Cutoff: October 27, 2021
                       8          Dispositive Motion Filing Deadline: December 10, 2021
                       9          Pretrial Conf.:       Date: April 12, 2021
                      10                                Time:8:15 a.m.
                      11                                Dept: 4
                      12

                      13   IT IS SO STIPULATED.
                      14

                      15   DATED: December 29, 2020                         BRYANT WHITTEN LLP
                      16

                      17                                                    By: /s/ Shelley G. Bryant (with permission)
                                                                                Shelley G. Bryant
                      18                                                        Amanda B. Whitten
                                                                                Attorneys for Plaintiff
                      19                                                        SALVADOR AGUAYO, JR.
                      20

                      21   DATED: December 29, 2021                         OGLETREE, DEAKINS, NASH,
                                                                            SMOAK & STEWART, P.C.
                      22

                      23
                                                                            By: /s/ Jill L. Schubert
                      24                                                        James T. Conley
                                                                                Jill L. Schubert
                      25
                                                                                Attorneys for Defendant
                      26                                                        GEORGIA-PACIFIC CORRUGATED LLC,
                                                                                a Delaware limited liability company
                      27
20cv264.Aguayo.o.
stip.modify.schedul
ing                   28
order.NONE.EPG.s
as.docx

                                                                           3
                                               STIPULATION AND ORDER TO AMEND SCHEDULING ORDER
                           Case 1:20-cv-00264-NONE-EPG Document 20 Filed 01/04/21 Page 4 of 4


                       1                                               ORDER
                       2          Pursuant to the Stipulation of the parties (ECF No. 19), the Scheduling Order (ECF No. 11)

                       3   is modified as follows:

                       4     Event                             Deadline/Date

                       5     Nonexpert Discovery Cutoff        July 28, 2021
                       6
                             Expert Disclosure                 August 27, 2021
                       7
                             Rebuttal Expert Disclosure        September 27, 2021
                       8

                       9     Expert Discovery Cutoff           October 27, 2021

                      10     Dispositive Motion Filing         December 10, 2021
                             Deadline
                      11
                             Pretrial Conference               April 12, 2022, 8:15 AM, Courtroom 4 (NONE)
                      12
                                  All other terms and conditions of the Scheduling Order (ECF No. 11) remain in full force
                      13
                           and effect.
                      14

                      15
                           IT IS SO ORDERED.
                      16

                      17      Dated:     January 3, 2021                            /s/
                                                                            UNITED STATES MAGISTRATE JUDGE
                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27
20cv264.Aguayo.o.
stip.modify.schedul
ing                   28
order.NONE.EPG.s
as.docx

                                                                           4
                                                 STIPULATION AND ORDER TO AMEND SCHEDULING ORDER
